EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Bahrami on February 16, 2022.

The application has been amended as follows: 


1. (Currently Amended) A probe combination, comprising:
	a first group of probes, each including a marker that comprises at least one of biotin, fluorescent protein, luminescent protein, antibody and radioactive compounds,
	wherein each of the first group of probes corresponds to a reference sequence, the reference sequence being a sub-segment of a human genome that includes a consensus sequence of hepatitis B virus (HBV) genotype B and C,
	wherein the first group of probes has partially overlapping first tiling density,
	wherein each of the first group of probes has a same length,
	wherein the first group of probes collectively corresponds to a full length of the reference sequence; 
	wherein the length of each of the first group of probes ranges from 50bp to 120bp; and

	a second group of probes, each including a marker comprising at least one of biotin, fluorescent protein, luminescent protein, antibody and radioactive compounds,
	wherein each of the second group of probes corresponds to a sub-segment of a direct repeat(DR) region in the reference sequence, the DR region being a subset of the reference sequence;
	wherein the DR region of the reference sequence comprises at least one of 
	wherein the second group of probes has partially overlapping second tiling density,
	wherein each of the second group of probes has a same length,
	wherein an overall distribution of the second group of probes matches a full length of the DR region;

	wherein the first group of probes and the second group of probes are not fully aligned.


45. (Currently Amended) A probe combination, comprising:
	a plurality of probes having partially overlapping tiling density, each of the plurality of probes provided with a marker that comprises at least one of biotin, fluorescent protein, luminescent protein, antibody and radioactive compounds,
	wherein each of the plurality of probes has a same length,
	wherein the length of plurality of probes ranges from 50bp to 120bp, 
	wherein each of the plurality of probes corresponds to a sub-segment of a reference sequence, the reference sequence being a sub-segment of a human genome that includes a consensus sequence of hepatitis B virus (HBV) genotype B and C,
	wherein the reference sequence comprises a direct repeat (DR) region therein, the DR region being a subset of the reference sequence,
	wherein the DR region of the reference sequence comprises at least one of 
	wherein the plurality of probes collectively corresponds to a full length of the reference sequence,
	wherein a number density of the plurality of probes that corresponds to the DR region is greater than a number density of the plurality of probes that corresponds to regions outside the DR region of the reference sequence.


Claims 43 and 53 are cancelled.  



Rejoinder

Claims 1, 45 are allowable. Claims 2, 6-7, 10, 12-13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement, as set forth in the Office action mailed on December 13, 2019s, is hereby withdrawn and clams 2, 6-7, 10, 12-13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The claims are directed to combinations of probes that are tiled over a human genome that includes a consensus sequence of HBV genotype B and C and a second group of probes that are tiled over at least one of SEQ ID NO: 6-9 and 10-13.  Claims 1 and 45 have been amended to require the length of the probes are 50bp-120bp.  Applicant provided the following illustrations during prosecution to illustrate the two groups of probes, in Claim 1 that tile the reference sequence and direct repeat region.  Moreover, Claim 45 specifically recites that the number density of the plurality of probes that corresponds to the DR region is greater than a number density of the plurality of probes that 
    PNG
    media_image1.png
    411
    728
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    476
    781
    media_image2.png
    Greyscale


The prior art teaches tiling probes along reference sequences but does not teach or suggest designing tiling probes at different densities on the same reference sequence.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                             February 17, 2022